Title: To George Washington from George Clinton, 17 March 1783
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Kingston 17th March 1783.
                        
                        Inclosed I transmit your Excellency some Depositions which were taken on an Inquiry, I directed to be made
                            relative to a Controversy between Mr Archer and Capt. Pyatt—This Inquiry was had in consequence of your Excellencys
                            referring to me an Application from the Deputy Sherif of West Chester County who suggested that Captain Pyatt had escaped
                            from him, And I had intended if it had appeared that Capt. Pyatt had acted conformable to your Orders to have used my
                            Influence with Mr Archer and his Friends and doubt not but I should have been successful in effecting an Amicable
                            settlement of the Affair—From the Depositions however it appears that Capt. Pyatt cannot with respect to such Parts of his
                            Conduct as Mr Archer complains of justify himself under Your Orders and if Your Excellency should view this Evidence in
                            the same Light with me I flatter myself you will direct Capt. Pyatt to surrender himself in Custody of the Sheriff. I am
                            with the highest Respect & Esteem Your Excellencys Most Obedt Servt
                        
                            Geo: Clinton
                        
                     Enclosure
                                                
                            
                                
                                    9 February 1783
                                
                            
                            West Chester County ss: Personally appeared before me Joseph Osburn, Esquire one of the Justices of the
                                people in the County of West Chester, aforesaid John Archer Junior of full Age who being duly sworn upon the holy
                                Evangelists of the Almighty God Deposes and Says That on or about the twelfth day of December last past this
                                Deponent Obtained of Captain William Peat who then commanded on the lines in the County of West Chester at the Post of
                                Pines Bridge, Liberty to go to one Joseph Cornwells who lives about two miles below the said Bridge solely in order to
                                get some money then due to this Deponent, and William Green who Was in Company with this Deponent—That they, this
                                Deponent and the said William Green—went on their way until they came to one Bonkers a neighbour of his the said
                                Joseph Cornwells, who informed them that Mr Cornwell was at the Meeting House about one Mile below the Dwelling house
                                of him the said Joseph Cornwells on another Road, and that they went directly to the Meeting house, and having
                                finished their business with a son of Joseph Cornwells (as Joseph Cornwell himself was not there) they this Deponent
                                and the said William Green returned directly back towards Pines Bridge, and that on their return this Deponent was
                                Informed by one of the Inhabitants That Abraham Carpenter had brought a Cow below the lines some few days before, and
                                that he (the Inhabitant) believed he the said Abraham Carpenter had carried her down to New York or Morrissania with
                                Two Calves and Nine or ten Sheep—That in consiquence of this information this Deponent called upon Abraham Carpenter
                                who lives on the Road on which this Deponent went down and was returning—That this Deponent then asked him the said
                                Abraham Carpenter what had become of the Cow which he had brought down some few days before, to which Carpenter
                                Replied he had her yet—That this Deponent Told him the said Carpenter that he must get her, for she was a Prize as he
                                had drove her down contrary to a law of this State made and provided among other things to prevent more effectually
                                supplies to the Enemy—(Passed the twenty fourth of June in the year of our lord one thousand seven hundred and Eighty)
                                And the Proclamation of his Excellency Governor Clinton published in consiquence of the said Law, to which the said
                                Abraham Carpenter replied that he thought it was very hard, as he was Ignorant of any such Law. That the said Abraham
                                Carpenter sent his son to bring the Cow up to him, which he did—Further This Deponent Says That when the Cow was
                                brought up this Deponent in Company with the said William Green took the Cow (and at the same time requested the said
                                Abraham Carpenter to come with them which he did) and brought the said Cow up to Pines Bridge—That upon their this
                                    Deponent with William Green and the said Abraham Carpenter coming to the
                                Bridge Captain William Peat ordered the Soldiers to take the Cow, and put her in the Yuard, and ordered this Deponent
                                and the said William Green to stay at his Quarters, upon which this Deponent asked him the said William Peat if he was
                                going to detain them there with the Cow; To which the said William Peat replied Yes until the next morning—That in the
                                course of the Conversation between them, the said William Peat admitted that the Cow was a Prize, but said that he
                                would have a share of her, or otherwise he would detain her—That this Deponent then requested liberty
                                to go home until the next Morning which was granted, when this Deponent returned according to his promise and brought
                                a recommendation from Israel Honeywell Esquire, and gave same to him the said William Peat, upon which he said he did
                                not dispute this Deponents Character, but would detain him until the Major came who he expected
                                that day—Further This Deponent says That he was put under Guard and much Abused—because he would not give up his Arms:
                                and was keept untill Eight or Nine OClock in the Evening and then released—That this Deponent Then again asked him the
                                said William Peat if he was not agoing to let him have the Cow, to which he again replied No, not unless he this
                                Deponent would alow a share for his Serjeant and the Three Men who had been out on a Patrole, and fell in with this
                                Deponent—about a mile below the Bridge; That this Deponent Told him he should not, as the Serjeant had not Assisted in
                                the bringing off the Cow, and that if the Cow was a Prize, she was to him this Deponent and the Said William Green who
                                was with him this Deponent, and that he wished to have her to carry before the Justice to have her condemned, to which
                                he replied it is very well—That this Deponent then went and got a Warrant for the Cow, and such person as should have
                                her in possession; That in consiquence thereof and the service of the warrant the Cow and the said William Peat was
                                brought before Joseph Orsburn Esquire one of the Justices of the peace for the County of West Chester aforesaid, and
                                the Cow delivered up to this Deponent by the Constable—Further this Deponent then took out a Warrant against the said
                                William Peat for Damages which was served when this Deponent was present, who as he was not then prepared for trial
                                requested a few days adjournment which was Granted That immediately thereupon the said William Peat went out of the
                                Door and Ordered a Guard to take this Deponent, And to Disarm and confine him which was done, so as to prevent his
                                appearing on the Warrant against him the said William Peat—That this Deponent then got surety for his this Deponents
                                appearing at the Quarters of the said William Peat one day before the day appointed for the Trial, and that he did
                                appear, when the said William Peat proposed for this Deponent to Settle the Matter with him the said William Peat To
                                which This Deponent replied he could not since he had been used so very Illy by him the said William Peat—upon which
                                the said William Peat told this Deponent That if he would settle or drop it, he this Deponent might go home,
                                otherwise he the said William Peat would put him under Guard; upon which this Deponent Asked him if he intended then
                                to put him this Deponent under Guard so as to prevent his attending on the Warrant, to which he replied Yes to be sure
                                I do; and then ordered this Deponent under Guard, upon his this Deponents telling him he might use his pleasure—That
                                he detained this Deponent Three days and thereby prevented this Deponent from Attending before the
                                Justice on the day appointed, and carried this Deponent with him under Guard when a relief came for him on the Lines,
                                until he got nearly out of the County of West Chester, and then ordered this Deponent to be dismissed—Further That
                                this Deponent and his Friends requested of him the said William Peat that he would Give this Deponent a Trial if he
                                had any thing to charge against him, which he refused; and to some replied that he would not
                                have a trial with such a damn Vassall,  this Deponent further & Says that he went below the
                                Lines on the permission of Captain William Peat and solely for the purpose of collecting his Debt
                                as foresaid, and not with a View of Plundering. And further this Deponent Says Not. Sworn this 9 day of
                                February 1783. before me
                             Joseph Osburn
                                Justice of Peace
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    1 March 1783
                            
                            West Chester County ss: Personally appeared before me Joseph Osburne Esquire one of the Justices of the
                                Peace of the People in the County of West Chester James Oakley of Full age who being duly sworn upon the holy
                                Evangelists of the Almighty God deposes and Says That on or about the Eleventh or twelfth of December last past This
                                Deponent made application to Captain William Peat who then Commanded at the Post at Pines Bridge on the Lines in the
                                County of West Chester for permission to go to Willetts Neck for the purpose of bringing off a Number of Fatt Oxen
                                belonging to Oliver DeLancey which he this Deponent had discovered some few Nights before, when he was down upon a
                                Verbal permission of him the said Captain William Peats, To which he the said Captain William Peat replied that he
                                could not grant it now consisting with his orders, which he at the same time produced to this Deponent, and which were
                                the orders of the Major who Commanded on the Lines aforesaid—To which this Deponent added That the Oxen were there,
                                and that they were worth bringing off and that for that reason he this Deponent wished for liberty to go and to have a
                                Covering Party likewise; To which he the said Captain William Peat again replied that he could not do it; but that at
                                the same time he said he would tell this Deponent what he could do That he could let this Deponent go under the Name
                                of detecting of Skinners, provided he could agree with Lieut. Read who he would order to go with the Scout as a
                                Covering Party, upon which This deponent went with him the said Captain William Peat to Lieut. Read, which this
                                Deponent Agreed with him the said Lieut. Read in the presence of Captain William Peat who also Assisted in the fixing
                                of the Quantum of the Premium, to go with a Covering party of Fifteen Men and a Guide upon the following Conditions
                                viz. That in case this Deponent should bring off Ten Oxen, this Deponent should pay unto him the said Lieut. Read Six
                                Pounds, and one Dollar to Each of the Soldiers, That in case this Deponent should bring off Fifteen Oxen he this
                                Deponent should pay unto him the said Lieut. Read Ten pounds, and one dollar to each of the Soldiers—Further This
                                Deponent Says That they this Deponent and Lieut. Read Agreed with and by the consent and in the presence of him the
                                said Captain William Peat, That he the said Lieut. Read should Take fifteen men as aforesaid with John Pine one of the
                                Guides of the Army, and then on duty with him the said Captain William Peat, and Go to Gilbert Pugsleys Bridge on the
                                Saw Mill River as a Covering party to this Deponent for the purpose of bringing off the Oxen as aforesaid upon the
                                Conditions aforerecited. This deponent with four Men set out, and went to Willetts Neck that night, and the said
                                Lieut. Read with the Men and John Pine as aforesaid Came on in the rear of this Deponent and his four men as far as
                                Gilbert Pugsleys Bridge as aforesaid where this Deponent found that the said Lieut. Read and his Men with John Pine
                                were Waiting—upon the return of this Deponent according to agreement. Further this Deponent Says That upon his this
                                Deponents coming to Willetts Neck he found the Oxen were gone, or at least he could not find them or learn where they
                                were removed too; but that this Deponent In his Search for them found four horses which he brought Off—Also further
                                this Deponent Says That upon his coming up to Pines Bridge he informed Captain William Peat That he had not found the
                                Oxen, but that he had got four horses, And that Altho he had not got the Oxen, Yet, as he had got four Horses he had
                                concluded to leave two of them for Lieut. Read and the party as a reward for their Service, upon which he the said
                                Captain William Peat Asked this Deponent whether they were going to Sell the other two remaining horses, to which this
                                Deponent Answered Yes, and on the Saturday following; upon which he again asked this Deponent whether it was necessary
                                that Lieut. Read should attend to which this Deponent Replied he might if he choose—Further that on the day of the
                                sale Captain William Peat and Lieut. Read Attended and Captain William Peat demanded of this Deponent a Share in the
                                two horses, for him the said Lieut. Read, and Entered into a dispute with this Deponent about the same, when this
                                Deponent told him it was none of his business, as he this Deponent agreed with Lieut. Read for the premium, and to
                                whom this Deponent was to pay the same by the bargain And futher this Deponent  Says Not
                            
                                James Oakley
                            
                            
                                Sworn this 29 day of February 1783.
                                Before me Joseph Osburn Justice PeaceWest Chester County ss: Personally
                                    appeared before me Joseph Osburn Esquire one of the Justices of the peace of the People of the County aforesaid
                                    Eden Hunt of Full age who being duly Sworn upon the Holy Evangelists of the Almighty God Deposes and Says That he
                                    was present with James Oakley when he applied to Captain William Peat for leave to go to Willetts Neck as he above
                                    has Deposed, also when he agreed with Lt Read, and that this Deponent went with him the said James Oakley to
                                    Willetts Neck, and that to the best of this Deponents Memory the Contents of the above Deposition is A True State
                                    of the facts relative to  Transaction, and further this Deponent Saith Not.  Eden Hunt
                                Sworn before me this 12 day of January 1783
                            
                            
                                Joseph Osburn Justice of Peace
                            
                            
                                West Chester County ss: Personally appeared before me Joseph Osburn Esquire one of the Justices of
                                    the peace of the people of the County of West Chester aforesaid one John Pine of full age who being duly Sworn
                                    upon the Holy Evangelists of the Almighty God Deposes and Says That he was present on or about the Eleventh or
                                    twelfth of December last past when John Archer Junior applied to Captain William Peat who then commanded at the
                                         at Pines Bridge in the County aforesaid for Liberty to go to Joseph Cornwells and that he heard Captn William Peat give to him the said John Archer Junior
                                    liberty to go and to Return again as soon as he could—And further this Deponent says That he
                                    heard him the said Captain William Peat Say That he had offered to him the said John Archer Junior, who had
                                    Conferred upon Condition that he the said John Archer Junior would withdraw his suit 
                                    against him the said William Peat—further this Deponent Says that he was acting as Guide to
                                    the Detachment of Troops under Command of him the said William Peat at or about the same time when James Oakley
                                    went with a party to Willetts Neck to bring off a Number of Oxen from Oliver DeLancey, and that he was  by Captain William Peat to go as a Guide with Lieut. Read who Commanded a party who were
                                    to go to Pugsleys Bridge as a Covering party to the same James Oakley, and that they did go, and this Deponent went
                                    with them as he was Commanded. And further this Deponent Says Not.
                            
                            
                                John Pine
                            
                            
                                Sworn this 11 day of February 1783
                                Before me Joseph Osburn Justice of peace.
                            
                        
                        
                    